DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: [a] reference character “102” has been used to designate both “connector” (see instant application specification at least para. [0033] “central lumen 102a associated with the connector 102”) and “lumen” (see instant application specification at least para. [0043] “can also allow, at the same time or at different times, for the removal of fluid or bodily material, from the area of the treatment site, such as through the lumen 102 or the main lumen 103a”); [b] reference character “501” has been used to designate both “lower chamber” (see instant application specification at least para. [0045] “applicator extender 505 includes a lower portion or a lower chamber 501 “) and “outer wall” (see instant application specification at least para. [0056] “The applicator extender 505 … an outer wall 501”) .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 “…The multi-purpose balloon catheter 100 includes a proximal end portion 121, a central portion 122 as can include a generally tubular shaped body 103, and a non-branching distal end portion 123, with the non-branching distal end portion 123 including an a suitable marker such as an X-ray marker 125 to indicate a position of the non-branching distal end portion 123 of the multi-purpose balloon catheter 100. The X-ray marker 125 typically can be gold, lead, tungsten or other heavy metal suitable for X-ray visualization, or can be other suitable material, as can depend on the use or application, and should not be construed in a limiting sense…” in para.[28] needs to be corrected.  A suggested correction is -- The multi-purpose balloon catheter 100 includes a proximal end portion 121, a central portion 122 [[as]] or can include a generally tubular shaped body 103, and a non-branching distal end portion 123, with the non-branching distal end portion 123 including [[an]] a suitable marker such as an X-ray marker 125 to indicate a position of the non-branching distal end portion 123 of the multi-purpose balloon catheter 100. The X-ray marker 125 typically can be gold, lead, tungsten or other heavy metal suitable for X-ray visualization, or can be other suitable material, [[as]] or can depend on the use or application, and should not be construed in a limiting sense--. 
“…The applicator extender 505 can include a base 503, as can be a suitable membrane or a suitable material as can be configured to allow passage of one or more lumens, and an outer wall 501 that can form respective portions of the lower chamber 507 and the upper chamber 509 and that can be communicatively connected to the connector or locking mechanism 511 or that can be otherwise communicatively connected to the catheter 400, as described…” in para. [0056] needs to be corrected. A suggested correction is --The applicator extender 505 can include a base 503, [[as can be]] or can include a suitable membrane or a suitable material [[as can be]] configured to allow passage of one or more lumens, and an outer wall 501 that can form respective portions of the lower chamber 507 and the upper chamber 509 and that can be communicatively connected to the connector or locking mechanism 511 or that can be otherwise communicatively connected to the catheter 400, as described -- Similar, “as can be” related phraseology issue is noted in at least [0023-0024], [0057], [0094], [0096], [0099] and other paragraphs in this instant application specification.
“…Additionally, the catheter 400 includes neck portions 106d and 106e and corresponding lumens 104a and 108a are desirably associated with a corresponding suitable connector or connecting mechanism 104 and 108, such as suitable luer locks 104 and 108, which can be a male or a female connection, for example. …” in para.[51] needs to be corrected.  A suggested correction is --Additionally, the catheter 400 includes neck portions 106d and 106e and corresponding lumens 104a and 108a that are desirably associated with a corresponding suitable connector or connecting mechanism 104 and 108, such as suitable luer locks 104 and 108, which can be a male or a female connection, for example. --. 
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 8 line 2 “the at least one first secondary treatment has a generally spiral configuration” needs to be corrected.  A suggested correction is – the at least one first secondary treatment lumen has a generally spiral configuration – in light of its antecedent “at least one first secondary treatment lumen” in base claim 7 line 3. 
Claim 15 line 2 “the at least one first secondary treatment has a generally spiral configuration” needs to be corrected.  A suggested correction is – the at least one first secondary treatment lumen has a generally spiral configuration – in light of its antecedent “at least one first secondary treatment lumen” in base claim 14 line 3.
Claim 1 line 18, claim 12 line 20 and claim 18 line 20  “respectively receive to selectively provide” needs to be corrected.  A suggested correction is – respectively receive and to selectively provide–. 
Claim 6 lines 8-9  “the radioactive material or other treatment medium” needs to be corrected. A suggested correction is -- the radioactive material or the other treatment medium-- in light of its antecedent in claim 1  lines 19-20 “a radioactive material or other treatment medium”. Similar correction is required for claim 7 in lines 8-9 and lines 15-16, claim 9 line 7   each of which recites “the radioactive material or other treatment medium”.
Claim 13 lines 8-9  “the radioactive material or other treatment medium” needs to be corrected. A suggested correction is -- the radioactive material or the other treatment medium-- in light of its antecedent in claim 12  lines 21-22 “a radioactive material or other treatment medium”. Similar correction is required for claim 14 lines 8-9 and lines 15-16  each of which recites “the radioactive material or other treatment medium”.
Claim 7 line 11 " the at least one second secondary treatment lumens " should read -- the at least one secondary treatment lumen[[s]] -- in order to maintain consistent terminology with its antecedent at line 10 of Claim 7 “at least one second secondary treatment lumen”. Appropriate correction is required.
Claim 14 line 11 " the at least one second secondary treatment lumens " should read -- the at least one secondary treatment lumen[[s]] -- in order to maintain consistent terminology with its antecedent at line 10 of Claim 14 “at least one second secondary treatment lumen”. Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 in line 2-4 recites “the locking mechanism having suitable connectors to selectively connect the secondary treatment balloon assembly to the single intra-cavity catheter” which renders the claim unclear. More specifically, it is unclear as to what is meant by “selectively” i.e. what or who determines the selectivity, is it a structure such as a valve, does it refer to one way or two way mechanism or is it in a manner facilitating exchange with catheter of various sized and configurations to facilitate differed treatment and treatment options. In light of instant application specification at least [98], Examiner suggests amending claim 5 to -- the locking mechanism having suitable connectors to detachably and interchangeably [[selectively]] connect the secondary treatment balloon assembly to the single intra-cavity catheter at a proximal end of a neck area structure of the secondary treatment balloon assembly--.
Claim 12 in lines 12-14 recites “the secondary treatment balloon assembly having a secondary treatment balloon and a locking mechanism configured to selectively connect the secondary balloon assembly to the single intra-cavity catheter” which renders the claim unclear. More specifically, first, it is unclear as to what is meant by “selectively” i.e. what or who determines the selectivity, is it a structure such as a valve, does it refer to one way or two way mechanism or is it in a manner facilitating exchange with catheter of various sized and configurations to facilitate differed treatment and treatment options. Second, it is unclear as to what structure on the secondary treatment balloon or in what manner the locking mechanism connect the secondary balloon assembly to the single intra-cavity catheter. In light of instant application specification at least [98], Examiner suggests amending claim 12 to – the secondary treatment balloon assembly having a secondary treatment balloon, a neck area structure and a locking mechanism, the locking mechanism configured to detachably and interchangeably [[selectively]]  connect via suitable connectors, the secondary balloon assembly to the single intra-cavity catheter at a proximal end of the neck area structure of the secondary treatment balloon assembly--.
Claim 18 lines 12-14 recites “the secondary treatment balloon assembly having a secondary treatment balloon and a locking mechanism configured to selectively connect the secondary balloon assembly to the single intra-cavity catheter” which renders the claim unclear. More specifically, first, it is unclear as to what is meant by “selectively” i.e. what or who determines the selectivity, is it a structure such as a valve, does it refer to one way or two way mechanism or is it in a manner facilitating exchange with catheter of various sized and configurations to facilitate differed treatment and treatment options. Second, it is unclear as to what structure on the secondary treatment balloon or in what manner the locking mechanism connect the secondary balloon assembly to the single intra-cavity catheter.  In light of instant application specification at least [98], Examiner suggests amending claim 18 to – the secondary treatment balloon assembly having a secondary treatment balloon, a neck area structure and a locking mechanism, the locking mechanism configured to in a detachable and exchangeable manner [[selectively]]  connect via suitable connectors, the secondary balloon assembly to the single intra-cavity catheter at a proximal end of the neck area structure of the secondary treatment balloon assembly--.
Claim 1 in lines 6-7, claim 12 in lines 6-7 and claim 18 in lines 6-7 each recite “a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter” which renders the claim unclear. More specifically, it is unclear as to in what is meant by the term “independent” and “distinct” balloon groups i.e. [1] are the balloon groups functionally “independent” and “distinct” or [2] are the balloon groups physically “independent” and “distinct” or [3] are the balloon groups “independent” and “distinct” in terms of positioning/arrangement on the single intra-cavity catheter central portion. Examiner suggests amending to --each independent and distinct balloon group being independently spaced from each of the other independent and distinct balloon groups on the single intra-cavity catheter, each independent and distinct balloon group positioned in a non-overlapping contiguous arrangement on a same longitudinal axis of the single intra-cavity catheter--.
Claim 1 in lines  11-22 recites “a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with a corresponding at least one of the plurality of lumens, each of the corresponding at least one of the plurality of lumens in communication with the outer secondary treatment balloon and the inner secondary treatment balloon being configured to one or more of respectively receive to selectively provide at least one of a liquid saline solution, a fluid medium, a gaseous medium, a contrast medium, a radioactive material or other treatment medium or enable selectively inflating or deflating each of the secondary treatment balloons to selectively position the secondary treatment balloon assembly in a body cavity for the medical treatment” which renders the claim unclear in light of claim 1 lines 4-5 recitation “a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter”. More specifically, since the secondary treatment balloon assembly is associated with the non-branching distal end portion of the single intra-cavity catheter, given that the plurality of lumens are extending from (i.e. start point) the proximal end portion of the single intra-cavity catheter, it is unclear as to how the distal end portion positioned secondary treatment balloons communicate with at least one of the plurality of lumens at the proximal end portion in order to deliver the medical treatment. In other words, the lumens are recited as having a start point (catheter proximal end portion), however, the lumens lack any termination point which makes delivery of medical treatment via distally positioned secondary treatment balloons unclear from lumens recited as being positioned at catheter proximal portion i.e.  none of the proximal end portion lumens are recited as extending to the distal end portion of the catheter.  Examiner suggests further amending claim 1 lines 6-10 to further include the limitation --wherein the plurality of lumens includes a central lumen coaxially positioned within a larger main lumen extending longitudinally through the single intra-cavity catheter to the distal end portion—and further amending claim 1 lines 11-22 to include the “central lumen’ feature for example – a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter via a neck area structure configured to connect the secondary treatment balloon to the non-branching distal end of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with the central lumen that extends through the neck area structure, the central lumen in communication with the outer secondary treatment balloon and the inner secondary treatment balloon being configured to one or more of respectively receive and to selectively provide at least one of … a radioactive material or other treatment medium or enable selectively inflating or deflating each of the secondary treatment balloons to selectively position the secondary treatment balloon assembly in a body cavity for the medical treatment; and wherein the secondary treatment balloon comprises: at least one first secondary treatment lumen positioned in association with the inner secondary treatment balloon and at least one second secondary treatment lumen positioned in the inner secondary treatment balloon .--.Please note that if the proposed “central lumen”, “at least one first secondary treatment lumen” and “at least one second secondary treatment lumen” feature is added to claim 1, then dependent claims would need to be amended accordingly where applicable and claim 4 canceled. Please note that amending to include “the neck area structure” would obviate any potential double patenting issues with Application Number 16/900,273 by same inventors and assignee.
Claim 12 in lines  11-24 recites “a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon …the secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with a corresponding at least one of the plurality of lumens, the corresponding at least one of the plurality of lumens in communication with the outer secondary treatment balloon and the inner secondary treatment balloon being configured to one or more of respectively receive to selectively provide at least one of a liquid saline solution, a fluid medium, a gaseous medium, a contrast medium, a radioactive material or other treatment medium for the medical treatment or enable selectively inflating or deflating each of the secondary treatment balloons to selectively position the secondary treatment balloon assembly in the body cavity or surgically created cavity to be treated” which renders the claim unclear in light of claim 12 lines 4-5 recitation “a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter”. More specifically, since the secondary treatment balloon assembly is associated with the non-branching distal end portion of the single intra-cavity catheter, given that the plurality of lumens are extending from (i.e. start point) the proximal end portion of the single intra-cavity catheter, it is unclear as to how the distal end portion positioned secondary treatment balloons communicate with at least one of the plurality of lumens at the proximal end portion in order to deliver the medical treatment. In other words, the lumens are recited as having a start point (catheter proximal end portion), however, the lumens lack any termination point which makes delivery of medical treatment via distally positioned secondary treatment balloons unclear from lumens recited as being positioned at catheter proximal portion i.e.  none of the proximal end portion lumens are recited as extending to the distal end portion of the catheter.  Examiner suggests further amending claim 12 lines 6-10 to further include the limitation --wherein the plurality of lumens includes a central lumen coaxially positioned within a larger main lumen extending longitudinally through the single intra-cavity catheter to the distal end portion—and further amending claim 12 lines 11-24 to include the “central lumen’ feature for example –a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter via a neck area structure configured to connect the secondary treatment balloon to the non-branching distal end of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon …the secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with the central lumen that extends through the neck area structure, the central lumen in communication with the outer secondary treatment balloon and the inner secondary treatment balloon being configured to one or more of respectively receive and to selectively provide at least one of … a radioactive material or other treatment medium for the medical treatment or enable selectively inflating or deflating each of the secondary treatment balloons to selectively position the secondary treatment balloon assembly in the body cavity or surgically created cavity to be treated; and wherein the secondary treatment balloon comprises: at least one first secondary treatment lumen positioned in association with the inner secondary treatment balloon and at least one second secondary treatment lumen positioned in the inner secondary treatment balloon --. Please note that if the proposed “central lumen”, “at least one first secondary treatment lumen” and “at least one second secondary treatment lumen” feature is added to claim 12, then dependent claims would need to be amended accordingly where applicable.
Claim 18  in lines  11-24 recites “a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon and a locking mechanism configured to selectively connect the secondary balloon assembly to the single intra-cavity catheter, the secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with a corresponding at least one of the plurality of lumens, the corresponding at least one of the plurality of lumens in communication with the outer treatment balloon and the inner secondary treatment balloon being configured to one or more of respectively receive to selectively provide at least one of a liquid saline solution, a fluid medium, a gaseous medium, a contrast medium, a radioactive material or other treatment medium for the medical treatment or enable selectively inflating or deflating each of the secondary treatment balloons to selectively position the secondary treatment balloon assembly in the body cavity or surgically created cavity to be treated” which renders the claim unclear in light of claim 18 lines 4-5 recitation “a plurality of lumens positioned in association with the single intra-cavity catheter extending from the proximal end portion of the single intra-cavity catheter”. More specifically, since the secondary treatment balloon assembly is associated with the non-branching distal end portion of the single intra-cavity catheter, given that the plurality of lumens are extending from (i.e. start point) the proximal end portion of the single intra-cavity catheter, it is unclear as to how the distal end portion positioned secondary treatment balloons communicate with at least one of the plurality of lumens at the proximal end portion in order to deliver the medical treatment. In other words, the lumens are recited as having a start point (catheter proximal end portion), however, the lumens lack any termination point which makes delivery of medical treatment via distally positioned secondary treatment balloons unclear from lumens recited as being positioned at catheter proximal portion i.e.  none of the proximal end portion lumens are recited as extending to the distal end portion of the catheter.  Examiner suggests further amending claim 18 lines 6-10 to further include the limitation --wherein the plurality of lumens includes a central lumen coaxially positioned within a larger main lumen extending longitudinally through the single intra-cavity catheter to the distal end portion—and further amending claim 18 lines 11-24 to include the “central lumen’ feature for example –a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter via a neck area structure configured to connect the secondary treatment balloon to the non-branching distal end of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon … the secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with the central lumen that extends through the neck area structure, the central lumen in communication with the outer treatment balloon and the inner secondary treatment balloon being configured to one or more of respectively receive and to selectively provide at least one of … a radioactive material or other treatment medium for the medical treatment or enable selectively inflating or deflating each of the secondary treatment balloons to selectively position the secondary treatment balloon assembly in the body cavity or surgically created cavity to be treated, and wherein the secondary treatment balloon comprises: at least one first secondary treatment lumen positioned in association with a periphery of the inner secondary treatment balloon and at least one second secondary treatment lumen positioned within a volume of  the inner secondary treatment balloon --. Please note that if the proposed “central lumen”, “at least one first secondary treatment lumen” and “at least one second secondary treatment lumen” feature is added to claim 18, then claim 18 lines 25-31 would need to be amended accordingly where applicable.
Dependent claims 2-11, 13-17, and 19-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-11, 13-17, and 19-20  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.

Contingently Allowable Subject-Matter
As per independent claims 1, 12, 18,  independent claims 1, 12, 18 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 2-11, 13-17, and 19-20, dependent claims 2-11, 13-17, and 19-20 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1,  none of the prior art discloses or renders obvious a multi-purpose balloon intra-cavity catheter for a medical treatment, comprising: a single intra-cavity catheter having …a non-branching distal end portion; a plurality of lumens positioned in association with the single intra-cavity catheter … a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each of the plurality of independent and distinct balloon groups including at least one inflatable balloon… and a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with a corresponding at least one of the plurality of lumens… to selectively position the secondary treatment balloon assembly in a body cavity for the medical treatment  including  all the other features, structures, specific arrangement and combination of features and structures as in independent Claim 1.
As per independent Claim 12,  none of the prior art discloses or renders obvious a  multi-purpose balloon intra-cavity catheter for a medical treatment, comprising: a single intra-cavity catheter having … a non-branching distal end portion; a plurality of lumens positioned in association with the single intra-cavity catheter … a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each of the plurality of independent and distinct balloon groups including at least one inflatable balloon … a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon and a locking mechanism configured to selectively connect the secondary balloon assembly to the single intra-cavity catheter, the secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with a corresponding at least one of the plurality of lumens … to selectively position the secondary treatment balloon assembly in the body cavity or surgically created cavity to be treated including  all the other features, structures, specific arrangement and combination of features and structures as in independent Claim 12.
As per independent Claim 18,  none of the prior art discloses or renders obvious a multi-purpose balloon intra-cavity catheter for a medical treatment, comprising: a single intra-cavity catheter having … a non-branching distal end portion; a plurality of lumens positioned in association with the single intra-cavity catheter …a plurality of independent and distinct balloon groups positioned in association with the central portion of the single intra-cavity catheter, each of the plurality of independent and distinct balloon groups including at least one inflatable balloon … a secondary treatment balloon assembly communicatively associated with the non-branching distal end portion of the single intra-cavity catheter, the secondary treatment balloon assembly having a secondary treatment balloon and a locking mechanism configured to selectively connect the secondary balloon assembly to the single intra-cavity catheter, the secondary treatment balloon including an outer secondary treatment balloon and an inner secondary treatment balloon, the outer secondary treatment balloon and the inner secondary treatment balloon are each communicatively associated with a corresponding at least one of the plurality of lumens… to selectively position the secondary treatment balloon assembly in the body cavity or surgically created cavity to be treated, wherein the secondary treatment balloon further comprises at least one secondary treatment lumen positioned in association with the secondary treatment balloon, the at least one secondary treatment lumen being respectively communicatively connected with a corresponding at least one of the plurality of lumens in communication with the secondary treatment balloon, wherein the at least one secondary treatment lumen is configured to receive at least one of the liquid saline solution, the fluid medium, the gaseous medium, the contrast medium, the radioactive material or other treatment medium for the medical treatment including  all the other features, structures, specific arrangement and combination of features and structures as in independent Claim 18.
The criticality of the features and combination of features in the contingently allowable claims which is also supported in at least instant application specification at least [0008-0009], [0091-0102] is that the recited  multi-purpose balloon single intra-cavity catheter having a plurality of various balloons that are arranged in a plurality of independent and distinct balloons groups, enables fixing, stabilizing or positioning of radioactive material, such as radioactive wires, in a cavity, such as in the esophagus or in other organs or in bodily or surgically created cavities, to deliver a radiation dose or other therapeutic agent to a targeted portion of a body for treatment. Moreover, the catheter allows for diagnosing the anatomy of abnormal organ shape by evaluating the balloon shape when the balloon is filled with contrast agent by comparing to shapes of normal healthy patient organs. One advantage of the recited catheter is that it can allow for delivering the radiation dose or other therapeutic agent to a specific site or a predetermined location of the organ or body cavity, such as by the radioactive wire, through the central lumen, and also allows, at the same time or at different times, removal of fluid or bodily material, from the area of the treatment site, such as through the central lumen or through a main lumen that includes the central lumen, as well as also providing enhanced stabilization and/or positioning of the catheter for treatment, by selective inflation or deflation of the corresponding balloons within balloon groups while also allowing selectively controlling the size of each balloon independently or in conjunction with one or more other balloons, to selectively adjust the location and positioning of the catheter at the treatment site. Furthermore, as disclosed in instant application at least [0096] the secondary treatment balloon assembly neck area facilitates connecting the secondary treatment balloon to the non-branching distal end of the single intra-cavity catheter such that the catheter central lumen extends into a neck area of the secondary treatment balloon assembly  through the neck area  to deliver a radioactive dose or other therapeutic treatment agent through the central lumen to a treatment site in a cavity. Lastly, as disclosed in instant application at least as disclosed in instant application at least [0098], the secondary treatment balloon assembly locking mechanism having suitable connectors detachably and interchangeably connects the secondary treatment balloon assembly to the single intra-cavity catheter at the proximal end of the neck area  of the secondary treatment balloon assembly. Such connector or locking mechanism assists in enabling attaching or exchanging with the catheter  various sizes and configurations of the secondary treatment balloon assembly  to facilitate treatment and treatment options.
Prior art US 20050027157 A1 to Winkler, Rance A. et al.  discloses a system and method for the treatment of spinal metastases comprising a locking mechanism that is used to connect a plurality of catheters.
Prior art US 20090209805 A1 to Lubock; Paul et al. discloses devices and methods for treatment of tissue surrounding a body cavity or other intracorporeal site, such as after removal of tissue as in cancer. Lubock’s device includes an elongated shaft with an inner lumen extending from a proximal shaft portion to the treatment location in the distal shaft portion configured to guide a treatment agent such as a radiation source to the treatment location. Additionally, the device has a cavity filling member such as balloon on the distal shaft portion which surrounds at least in part the treatment location and which is configured to at least partially fill the cavity or intracorporeal site to be treated. The device may also be provided with one or more vacuum lumens within the elongated shaft which are configured to be in communication with a vacuum source at a proximal end thereof and in communication with one or more exterior vacuum ports in the distal shaft portion. By applying a vacuum to the body cavity or other intracorporeal site, tissue surrounding the cavity filling member can be made to conform to the exterior of the cavity filling member so as to provide a more uniform irradiation of tissue surrounding the cavity or intracorporeal site.  Application of a vacuum within the inner lumen may also be employed to aspirate fluid in the cavity or other site through the one or more vacuum ports.
Prior art of record, US 5720717 A to D'Andrea; Mark A.  discloses therapeutic procedures and devices used during radiation therapy consisting of [a] a catheter with a therapeutic balloon positioned along at least a portion of its length; [b]radiotherapeutic members, tubes or elongated rods for containing radioactive material that are engaged by and move with the therapeutic balloon when it is expanded. The catheter and therapeutic balloon assembly is intended to be inserted into living body cavities through existing body orifices. Once the catheter and its therapeutic balloon are inserted in the prescribed manner into the body cavity, the balloon is inflated to move and hold the radioactive material into desired radiation treatment position within the body cavity during radiation therapy.
Prior art US 20050101824 A1 to Stubbs, James B. discloses an interstitial brachytherapy apparatus and method for delivering and monitoring radioactive emissions delivered to tissue surrounding a resected tissue cavity. The brachytherapy device including a catheter body member having a proximal end, a distal end, and an outer spatial volume disposed proximate to the distal end of the body member. A radiation source is disposed in the outer spatial volume and a treatment feedback sensor is provided within or on the catheter device to measure the radiation dose delivered from the radiation source.
Prior art US 20060173233 A1 to  Lovoi; Paul A. discloses applicators for ionizing radiation therapy and their methods of use for preparation of precise treatment plans and for quantitative assessment of therapy delivered to natural or surgically-created, intra-corporeal cavities or lumina. Feedback capability is provided for timely treatment control and for verification of treatment to plan using sensors including MOSFET sensors on or within the catheter applicators.
Prior art US 5623940 A to Daikuzono; Norio discloses a catheter apparatus that has an information detecting sensor which is capable of positively controlling an intended treatment effect at a selected position at which laser energy is irradiated, to treat conditions such as solidification or necrosis of tissue.
Prior art US 20110034976 A1 to Mon; John et al. discloses a method and apparatus of treating tissue adjacent a bodily conduit using thermotherapy, while preventing obstructions of the bodily conduit due to edema, that includes injection of a drug-encapsulated within a heat-sensitive carrier, such as a liposome, within a region of tissue to be treated. The heat produced by the energy-emitting source heats a portion of the tissue surrounding the bodily conduit to a temperature of approximately 43.degree. C. for a time sufficient to destroy the heated portion of the tissue. In addition, the heat produced by the energy-emitting source activates the heat-sensitive carrier to activate the release of the encapsulated drug and the drug targets the tissue to be heated. The focused energy of the energy-emitting source together with the compression acting on the target area can assist in delivering drugs to the target area so that a natural stent has a long term efficacy. However, connection module as claimed is not disclosed by Mon et al.
Prior art of record, US 20090082609 A1 to Condado; Jose Antonio discloses  multi-balloon, multi-functional catheter apparatus and methods for treatments to be used from inside conduits or biological pathways such as urinary tracts and gastrointestinal ducts. Multi-purpose catheters and catheter systems using structures including guide wires and balloons, and radioactive sources. 
However, patentable subject-matter  of independent claims 1, 12 and 18, including  all the features, structures, specific arrangement and combination of features and structures as in independent claims 1, 12 and 18 has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 2-11, dependent claims 2-11 are contingently allowable based on their direct/indirect dependency on contingently allowable independent base claim 1.
As per dependent claims 13-17 dependent claims 13-17 are contingently allowable based on their direct/indirect dependency on contingently allowable independent base claim 12.
As per dependent claims 19-20 dependent claims 19-20 are contingently allowable based on their direct/indirect dependency on contingently allowable independent base claim 18.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20120022314 A1 for disclosing apparatus, systems, and methods for providing brachytherapy to a human or other mammalian body, and more particularly to expandable apparatus for performing brachytherapy treatment within tissue, e.g., within a body cavity, such as a vaginal cavity and/or uterine cavity, or lumpectomy cavity, and to methods for performing brachytherapy using such apparatus. Even more specifically, for disclosing a brachytherapy treatment apparatus that includes a center catheter including proximal and distal ends defining a central longitudinal axis there between, a distal applicator extender and an expandable balloon for positioning and/or stabilizing the applicator during use positioned proximally positioned to the applicator extender similar in terms of use of a distal end portion applicator extender to that claimed and disclosed.
US 20170333075 A1 for disclosing a balloon assembly comprising a balloon having a controlled topography, wherein the balloon assembly has a smooth or substantially wrinkle free surface at a first inflated state and a varied topography surface at a second inflated state similar in terms of distal positioned balloon size adjustment to that claimed and disclosed. 
US 20160045212 A1 for disclosing a vascular treatment device with distal portion including multiple groups of balloon like structures with each group including plurality of  radially expandable balloon like structures separated by narrower constricted neck regions and the groups defined with respect to diameter/size similar in terms of use of balloon groups to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 9, 2022